                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION

Steve Jenkins, #07390-104,                     )
                                               )
                         Plaintiff,            )      C.A. No. 1:18-995-HMH-SVH
                                               )
                  vs.                          )         OPINION & ORDER
                                               )
United States of America,                      )
                                               )
                         Defendant.            )

           This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Shiva V. Hodges made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 of the District of South Carolina.1 Steve Jenkins (“Jenkins”), proceeding pro se,

brings this action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2674. In her Report and

Recommendation, Magistrate Judge Hodges recommends granting the United States’ motion for

summary judgment.

           Jenkins filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the magistrate




       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate Judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
judge, this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Jenkins’ objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, after review, the court finds that Jenkins’ objections are without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case,

the court adopts Magistrate Judge Hodges’ Report and Recommendation and incorporates it

herein by reference.

       It is therefore

       ORDERED that the United States’ motion for summary judgment, docket number 62, is

granted.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
January 16, 2020




                              NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 2
